DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Interpretation
Claims 6, 7, 14 and 17 are not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. 
Claims 6, 7, 14 and 17 recite the limitations of “means for releasably affixing the second shell to the first shell”, wherein the means for releasably affixing the second shell to the first shell comprising:
“a substantially circumferential first shell outer attachment rib radially outwardly extending from the outer surface of the first shell, the first shell outer attachment rib disposed near the top end of the first shell; and 
 	a substantially circumferential second shell attachment rib radially inwardly extending from the inner surface of the second shell, the second shell attachment rib disposed near the top end of the second shell, the second shell attachment rib camming over the first shell outer attachment rib when the second shell is assembled to the first shell.” (Claims 7 and 17) 
As such, the “means for releasably affixing the second shell to the first shell” provides a sufficient structure, i.e., a substantially circumferential first shell outer attachment rib and a substantially circumferential second shell attachment rib, to perform the function of “releasably affixing shells” as claimed. 
Therefore, these claims are not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. 


Claim Rejections - 35 USC § 102
2. 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
3. 	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.




4. 	Claim(s) 1-19 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Schultz (Publication No. US 2018/0118075). 
 	Regarding claim 1. Schultz teaches a cupholder adapter for holding a large beverage container (Schultz, the Abstract), the adapter comprising: 
 	a beverage container holder formed around a beverage container holder axis, the beverage container holder having a base and a first sidewall upwardly extending from the base, the first sidewall having an outer surface, the outer surface of the first sidewall disposed at or beyond a first radius from the beverage container holder axis (Schultz, Figures 1 and 2, pp [23]-[27]); 
 	a cupholder insert downwardly extending from the base of the beverage container holder, the cupholder insert formed around a cupholder insert axis that is parallel to but displaced from the beverage container holder axis, the cupholder insert having a second sidewall which downwardly extends from the base of the beverage container holder (Schultz, Figures 1 and 2, pp [23]-[27]), an outer surface of the second sidewall disposed at or within a second radius from the cupholder insert axis, the second radius being smaller than the first radius, wherein the second sidewall is sized and shaped to fit into a vehicle cupholder (Schultz, Figures 1 and 2, pp [23]-[27]). 
 	Regarding claim 14. Schultz teaches a cupholder adapter for holding a device (Schultz, the Abstract), the adapter comprising: 
 	a device holder, the device holder having a base and standing up from the base (Schultz, Figures 1 and 2, pp [23]-[27]); 
 	a shell insert integrally molded with the device holder and downwardly extending from the base of the device holder, the shell insert formed around a vertical axis, the shell insert having a first sidewall which downwardly extends from the base of the device holder, a first shell having a second sidewall, the first sidewall of the shell insert adapted to fit inside of the second sidewall of the first shell (Schultz, Figures 1 and 2, pp [23]-[27]);
 	a plurality of shells adapted for selective use with the first shell, the plurality of shells including at least second and third shells, each of the plurality of shells having an outer surface with an upper end and a lower end, the second shell adapted to be releasably attached to the first shell by fitting over the first shell (Schultz, Figures 1 and 2, pp [23]-[27]); and 
 	means for releasably affixing the second shell to the first shell and means for releasably affixing the third shell to an assembly of the second shell and the first shell, wherein the adapter is frictionally secured within a selected cup holder selected from a plurality of vehicle cup holders each having an inner wall, by (a) fitting the outer surface of the first shell to the inner wall of the selected cup holder, or (b) affixing one or more of the plurality of shells to the first shell and fitting an outer surface of an outermost one of the shells to the inner wall of the selected cup holder (Osborn, Figures 4, 5, 6 and 7, pp [29]-[32]).   
 	Regarding claim 2. Schultz teaches the adapter of Claim 1, wherein the cupholder insert comprises a shell insert downwardly depending from the base of beverage container holder, the shell insert having a shell insert sidewall with an outer surface (Schultz, Figures 1 and 2, pp [23]-[27]); and a first shell, a sidewall of the first shell being the second sidewall of the cupholder insert, the shell insert sidewall adapted to fit inside of the sidewall of the first shell (Schultz, Figures 1 and 2, pp [23]-[27]). 
 	Regarding claim 3. Schultz teaches the adapter of Claim 2, wherein a radially outwardly extending and substantially circumferential shell insert attachment rib is formed on the outer surface of the sidewall of the shell insert, a radially inwardly extending and substantially circumferential first shell attachment rib formed on the inner surface of the sidewall of the first shell, the shell insert attachment rib camming over the first shell attachment rib when the shell insert is assembled to the first shell (Schultz, Figure 10, pp [35]).
 	Regarding claim 4. Schultz teaches the adapter of Claim 3, wherein the shell insert attachment rib is interrupted at least one angular location relative to the cupholder insert axis (Schultz, Figure 5, pp [30]).
 	Regarding claim 5. Schultz teaches the adapter of Claim 4, wherein the shell insert attachment rib is interrupted at two angularly spaced apart locations relative to the cupholder insert axis (Schultz, Figures 5, 6, 7 and 8, pp [30]-[33]).
 	Regarding claim 6. Schultz teaches the adapter of Claim 2, further comprising: 
 	a plurality of shells adapted for selective use with the first shell, the plurality of shells including second and third shells, each of the plurality of shells having an outer surface with an upper end and a lower end, the second shell adapted to be releasably attached to the first shell by fitting over the first shell (Schultz, Figures 1 and 2, pp [23]-[27]); and 
 	means for releasably affixing the second shell to the first shell and means for releasably affixing the third shell to an assembly of the second shell and the first shell, wherein the adapter is frictionally secured within a selected cup holder selected from a plurality of vehicle cup holders each having an inner wall, by (a) fitting the outer surface of the first shell to the inner wall of the selected cup holder, or (b) affixing one or more of the plurality of shells to the first shell and fitting an outer surface of an outermost one of the shells to the inner wall of the selected cup holder (Osborn, Figures 4, 5, 6 and 7, pp [29]-[32]).   
 	Regarding claim 7. Schultz teaches the adapter of Claim 6, wherein the sidewall of the first shell has an outer surface and a top end, the second shell having an inner surface and a top end, the means for releasably affixing the second shell to the first shell comprising:
 	a substantially circumferential first shell outer attachment rib radially outwardly extending from the outer surface of the first shell, the first shell outer attachment rib disposed near the top end of the first shell (Osborn, Figures 4, 5, 6 and 7, pp [29]-[32]); and 
 	a substantially circumferential second shell attachment rib radially inwardly extending from the inner surface of the second shell, the second shell attachment rib disposed near the top end of the second shell, the second shell attachment rib camming over the first shell outer attachment rib when the second shell is assembled to the first shell (Osborn, Figures 4, 5, 6 and 7, pp [29]-[32]).   
 	Regarding claim 8. Schultz teaches the adapter of Claim 1, wherein the outer surface of the second sidewall is formed as a surface of rotation around the cupholder insert axis (Schultz, Figures 1 and 2, pp [23]-[27]). 
 	Regarding claim 9. Schultz teaches the adapter of Claim 1, wherein the first sidewall of the beverage container holder has a first substantially cylindrical section upwardly extending from the base, and a second, radially outwardly flared section upwardly extending from the first section (Schultz, Figures 1 and 2, pp [23]-[27]). 
 	Regarding claim 10. Schultz teaches the adapter of Claim 1, wherein the beverage container holder axis and the cupholder insert axis are separated from each other by a vector orthogonal to the beverage container holder axis and the cupholder insert axis, the first sidewall extending upwardly to a top of the beverage container holder, a handle slot formed in the first sidewall to downwardly extend from the top of the beverage container and disposed around a handle slot center drawn from the beverage container holder axis, a preselected angle between the vector and the handle slot center being more than zero degrees and less than 180 degrees (Schultz, Figures 1 and 2, pp [23]-[27]). 
 	Regarding claim 11. Schultz teaches the adapter of Claim 10, wherein the preselected angle is more than about 90 degrees and less than about 175 degrees (Schultz, Figures 1 and 2, pp [23]-[27]). 
 	Regarding claim 12. Schultz teaches the adapter of Claim 11, wherein the preselected angle is about 135 degrees (Schultz, Figures 1 and 2, pp [23]-[27]). 
 	Regarding claim 13. Osborn teaches the adapter of Claim 10, wherein the at least one vertical slot has a bottom, a first edge of the at least one vertical slot extending from the bottom to the top of the first sidewall, a second edge of the at least one vertical slot extending from the bottom to the top of the first sidewall, the first edge diverging from the second edge as a function of distance from the bottom such that the at least one vertical slot is wider at the top of the first sidewall than it is on the bottom (Schultz, Figures 1 and 2, pp [23]-[27]; Figure 10, pp [35]). 
 	Regarding claim 15. Schultz teaches the adapter of Claim 14, wherein an outer surface of the first sidewall of the shell insert is disposed within a predetermined first radius from the axis, the device being a large beverage container, the holder formed on the vertical axis and having a third sidewall upwardly extending from the base to a top of the third sidewall, the third sidewall having an outer surface, the outer surface of the third sidewall disposed at or farther from a predetermined second radius from the axis, the second radius being larger than the first radius, the device holder having at least one vertical slot that downwardly extends from the top of the third sidewall and which is adapted to receive a handle of the beverage container (Schultz, Figures 1 and 2, pp [23]-[27]; Figure 10, pp [35]). 
 	Regarding claim 16. Schultz teaches the adapter of Claim 14, wherein the second sidewall has an inner surface, a radially outwardly extending and substantially circumferential insert attachment rib being formed on the outer surface of the first sidewall of the shell insert, a radially inwardly extending and substantially circumferential first shell attachment rib formed on the inner surface of the second sidewall of the first shell, the shell insert attachment rib camming over the first shell attachment rib when the shell insert is assembled to the first shell (Schultz, Figures 5, 6, 7 and 8, pp [30]-[33]).  
 	Regarding claim 17. Schultz teaches the adapter of Claim 16, wherein the second sidewall of the first shell has an outer surface and a top end, the second shell having an inner surface and a top end, the means for releasably affixing the second shell to the first shell comprising:
 	a first circumferential outer attachment rib radially outwardly extending from the outer surface of the second sidewall of the first shell, the first outer attachment rib disposed near the top end of the second sidewall of the first shell (Schultz, Figures 5, 6, 7 and 8, pp [30]-[33]); and 
 	a second circumferential attachment rib radially inwardly extending from the inner surface of the second shell, the second attachment rib disposed near the top end of the second shell, the second attachment rib camming over the first outer attachment rib when the second shell is attached to the first shell (Schultz, Figures 5, 6, 7 and 8, pp [30]-[33]).  
 	Regarding claim 18. Schultz teaches the adapter of Claim 15, wherein the third sidewall of the beverage container holder has a first substantially cylindrical section upwardly extending from the base, and a second, radially outwardly flared section upwardly extending from the first section (Schultz, Figures 1 and 2, pp [23]-[27]; Figure 10, pp [35]).  
 	Regarding claim 19. Schultz teaches the adapter of Claim 15, wherein the at least one vertical slot has a bottom, a first edge of the at least one vertical slot extending from the bottom to the top of the third sidewall, a second edge of the at least one vertical slot extending from the bottom to the top of the third sidewall, the first edge diverging from the second edge as a function of distance from the bottom such that the at least one vertical slot is wider at the top of the first sidewall than it is on the bottom (Schultz, Figures 1 and 2, pp [23]-[27]; Figure 10, pp [35]).


Conclusion
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUY C HO whose telephone number is (571)270-1108. The examiner can normally be reached M-F 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KATHY WANG-HURST can be reached on (571)270-5371. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HUY C HO/Primary Examiner, Art Unit 2644